tad

iy

oO wo ~I

 

Case 3:20-cv-00313-RS Document 51 Filed 04/28/21 Page 1of3

STEVEN A. NIELSEN (SBN 133864)
(STEVE@NIELSENPATENTS.COM)

100 LARKSPUR LANDING CIRCLE, SUITE 216
LARKSPUR, CA 94939-1743

TELEPHONE: (415) 272-8210

Patrick F. Bright (SBN 68709)
Wagner, Anderson & Bright PC
10924 W. Pico Boulevard #214
Los Angeles, CA 90064

(213) 700-6637
pbright@brightpatentlaw.com

Attorneys for Plaintiff

ARSUS, LLC
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
PATENT
ARSUS, LLC,
Case No. 3:20-cv-313-RS
Plaintiff,
Vv. Arsus, LLC’s Ex Parte Application
for Relief Under Local Rules 4-
TESLA MOTORS, INC., 1(b) and 3-4
Date: April 28, 2021
Defendant. Place: Court of Judge Richard
Seeborg

 

 

Plaintiff Arsus, LLC (“Plaintiff”), hereby applies, ex parte, for relief under
Local Rules 4-2 and 3-4. Counsel for Arsus, LLC and Tesla, Inc. (“Tesla”) have
not resolved these two matters despite exchanges of email correspondence.
Plaintiff therefore here applies ex parte for Court orders resolving these matters.
Plaintiff is concurrently filing such a proposed order.

A. Plaintiff Seeks Relief Under LR 4-1(b)

Plaintiff's Ex Parte Application -l-

 
 

Case 3:20-cv-00313-RS Document 51 Filed 04/28/21 Page 2 of 3

Tesla has served Plaintiffs counsel with 13 terms and phrases that Tesla
asks this Court to interpret. See Exhibit A for a copy of these 13 items. In
accordance with LR 4-1(b), second sentence (“The parties shall also jointly
identify the 10 terms likely to be most significant to resolving the parties’ dispute,
including those terms for which construction may be case or claim dispositive.”)
Plaintiff has proposed to Tesla dropping the first three items from Tesla’s list, in
part because these items are duplicative of others in Tesla’s list, and in part
because they are entire claims, not portions of a claim. Such an order will reduce,
from 13 to 10, the total number of terms that the Court will be asked to interpret.
Tesla has not replied to this proposal.

Because Plaintiff must file its first brief on the claim interpretation issues by

May 7, 2021, Plaintiff needs the Court’s immediate assistance. Plaintiff asks this

Court to order that the first, second, third, and seventh items on Exhibit A hereto

‘shall be dropped from claim interpretation.

B. Plaintiff Seeks Relief Under LR 3-4
LR 3-4 provides that:

“3.4. Document Production Accompanying Invalidity Contentions

With the “Invalidity Contentions,” the party opposing a claim of patent

infringement shall produce or make available for inspection and copying:...
(b) A copy or sample of the prior art identified pursuant to Patent L.R. 3-3(a)
which does not appear in the file history of the patent(s) at issue. To the extent
any such item is not in English, an English translation of the portion(s) relied
upon shall be produced;
(c) All agreements that the party opposing infringement contends are
comparable to a license that would result from a hypothetical reasonable royalty
negotiation;

Plaintiff's Ex Parte Application -2-

 
tun

 

 

Case 3:20-cv-00313-RS Document 51 Filed 04/28/21 Page 3 of 3

(d) Documents sufficient to show the sales, revenue, cost, and profits for
accused instrumentalities identified pursuant to Patent L.R. 3-1(b) for any
period of alleged infringement; and

(e) All agreements that may be used to support the party denying
infringement’s damages case.

The producing party shall separately identify by production number which
documents correspond to each category”

Tesla’s document production served under LR 3-4 is an incomprehensible
assembly of TIFF page images, and not discrete copies of the documents called for
in paragraphs (b) through (e) of LR 3-4. Counsel for Tesla has refused to serve
counsel for Plaintiff with such discrete copies, despite repeated request for them,

impeding Plaintiff's discovery materially.

Plaintiff asks this Court to provide the relief Plaintiff requests in this

application
/s/ Patrick Bright
Patrick Bright (SBN 68709)
Wagner, Anderson & Bright PC, Attorneys
for Arsus, LLC
CERTIFICATE OF SERVICE

I hereby certify that this document, namely, Arsus, LLC’s Ex Parte Application is
being served electronically, via email, on April 28, 2021, to the attorneys of record
for Defendant, namely: apivovar@cooley.com

/s/Patrick Bright

Plaintiff s Ex Parte Application -3-

 
